Citation Nr: 1645183	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  04-33 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for hand arm vibration syndrome, right (major) carpal tunnel syndrome. 

2.  Entitlement to an initial rating in excess of 40 percent for hand arm vibration syndrome, left (minor) carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1980 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 1993 rating decision of the VA Regional Office (RO) in San Diego, California.  Due to the location of the Veteran's residence, jurisdiction of the appeal is currently held by the RO in Lincoln, Nebraska. 

The Veteran testified at hearings conducted before a Decision Review Officer (DRO) in May 2004; the undersigned in July 2006; a Veterans Law Judge (VLJ) who has since retired from the Board in March 2011; and a DRO in December 2012.  Transcripts of all the hearings are associated with the claims file. 

Due to the complex nature of this case, the Board finds that a brief discussion of the procedural history is necessary.  A Board decision in December 2008 denied an initial rating greater than 30 percent for post-operative right (major) carpal tunnel syndrome residuals prior to October 1, 1997, and an initial rating greater than 20 percent for post-operative left (minor) carpal tunnel syndrome residuals prior to October 1, 1997.  In addition, the Board granted a 50 percent initial rating for post-operative right (major) carpal tunnel syndrome residuals as of October 1, 1997, and no earlier, and granted a 40 percent initial rating for post-operative left (minor) carpal tunnel syndrome residuals as of October 1, 1997, and no earlier.  The Board then dismissed the Veteran's claims of entitlement to an initial rating in excess of 50 percent for post-operative right (major) carpal tunnel syndrome residuals as of October 1, 1997, and entitlement to an initial rating in excess of 40 percent for post-operative operative left (minor) carpal tunnel syndrome residuals as of October 1, 1997, for lack of jurisdiction. 

The Veteran appealed the Board's December 2008 decision to the United States Court of Appeals for Veterans Claims (Court) insofar as it denied higher initial ratings prior to October 1, 1997.  In a May 2011 memorandum decision, the Court vacated the Board's decision in regard to the appealed issues and remanded the case for further consideration consistent with the findings of the memorandum decision.

In December 2011, the Board again denied an initial rating greater than 30 percent for post-operative right (major) carpal tunnel syndrome residuals prior to October 1, 1997, and an initial rating greater than 20 percent for post-operative left (minor) carpal tunnel syndrome residuals prior to October 1, 1997.  The Veteran appealed the Board's decision to the Court.  In an August 2012 Order, the Court granted a July 2012 Joint Motion for Remand (JMR), vacating the December 2011 Board decision.

In April 2013, the Board remanded the issues to obtain a retrospective opinion regarding the severity of the upper extremity disabilities from the date of service connection through October 1, 1997.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Also in April 2013, the RO issued a rating decision granting service connection for hand arm vibration syndrome of the right and left arms.  The ratings for these disabilities was combined with the service-connected post-operative carpal tunnel syndrome of the right and left arms.  The RO also granted service connection for scars of the left and right wrists and elbows, evaluated as noncompensably disabling, and denied service connection for left and right hand disorders.  The Veteran appealed the April 2013 rating decision pertaining to his bilateral arm/wrist disabilities. 

Following the Board's April 2013 remand, in a July 2013 rating decision, the RO granted an increased rating of 50 percent for the post-operative right (major) carpal tunnel syndrome residuals and an increased rating of 40 percent for post-operative left (minor) carpal tunnel syndrome residuals, both dating back to the award of service connection. 

In June 2014, a statement of the case (SOC) was issued in response to the Veteran's appeal of the April 2013 rating decision.  The Veteran's attorney responded with a statement in July 2014 arguing that separate ratings were warranted for the Veteran's different bilateral arm/wrist disabilities.  This statement did not address the scars or the denial of service connection for left and right hand/wrist disorders other than the already service-connected hand arm vibration syndrome and carpal tunnel syndrome.  However, the Board considers this statement to be a substantive appeal as to the current disability evaluations assigned to the Veteran's bilateral hand arm vibration syndrome, carpal tunnel syndrome disabilities.  Consequently, in light of the Veteran's contentions, the Board considers the issues on appeal as set forth on the first page, which encompasses the Veteran's arguments pertaining to the proper disability evaluations assigned to his disabilities dating from the award of service connection through the present. 

In February 2015, the Board again remanded the issues to obtain additional treatment records and to afford the Veteran a VA examination.  Review of the record indicates substantial compliance.  See Stegall at 271.  The Board also granted an initial rating of 10 percent for degenerative changes of the thoracic spine.  Consequently, that issue is no longer on appeal. 

The case returned to the Board in October 2015 when the claims for higher initial ratings for bilateral hand arm vibration syndrome and carpal tunnel syndrome were denied.  The Veteran again appealed the denial of his claims to the Court and in May 2016 the Court granted a JMR vacating and remanding the Board's October 2015 decision.  The appeal has now returned to the Board for additional action.

In the October 2015 decision, the Board found that claims for service connection for essential tremors of the right and left hands as secondary to the service-connected chronic sensorimotor polyneuropathy involving the upper extremities were raised by the record in a May 2015 VA examination.  The Veteran's representative also submitted argument in September 2016 pertaining to new claims for an effective date earlier than March 4, 2005 for the award of TDIU, service connection for erectile dysfunction as secondary to the Veteran's service-connected disabilities, and entitlement to special monthly compensation (SMC) based on the loss of use of a creative organ.  The record does not indicate that these claims have been developed or adjudicated and they are therefore referred to the Agency of Original Jurisdiction (AOJ) for appropriate action, to include forwarding the Veteran and his representative a VA standard form ("VAF 21-0966") in paper or electronic form, if necessary.  38 C.F.R. § 3.155(b)(1)(ii) (2015); see also 79 Fed. Reg. 57660 (Sep. 25, 2014) (All claims governed by VA's adjudication regulations must be filed on standard forms prescribed by VA, regardless of the type of claim or posture in which the claim arises.).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that a remand is necessary to comply with the May 2016 JMR.  In its October 2015 decision, the Board denied the Veteran's claims for higher initial ratings for service-connected bilateral hand arm vibration syndrome and carpal tunnel syndrome on a schedular and extra-schedular basis.  The parties agreed in the May 2016 JMR that the Board erred in its October 2015 decision by relying on an "incomplete opinion" from the Director of Compensation Services (Director) finding that an extra-schedular rating was not warranted in this case.  

According to the JMR, although the Director's June 2015 opinion noted the possibility of an extra-schedular rating based on the collective impact of the Veteran's service-connected disabilities under Johnson v. McDonald, 762 F.3d 1362, 1365 (2014), the Director did not address the specific impact of any service-connected disabilities other than the right and left upper extremity conditions on appeal.  The JMR concluded that the failure to consider the Veteran's service-connected back condition and heart disease and the medical and lay evidence indicating the disabilities all impact one another affected the probative value of the Director's findings.  As such, the Board was in error to rely on the Director's June 2015 opinion to support the denial of extra-schedular ratings.  
The Board notes that the JMR does not include any discussion of the Court's recent decision in Kuppamala v. McDonald, 27 Vet. App. 447 (2015).  In this decision, the Court held that the Director's determinations are not "opinions," but are instead decisions of fact reviewable by the Board on a de novo basis.  Id.  Despite the failure to discuss this decision of the Court, the parties have agreed that the Board erred in the amount of probative value it assigned the Director's June 2015 decision.  The Board therefore finds that a remand is necessary to return the claims file to the Director for another decision as to whether an extraschedular rating is warranted in this case.  The Director should specifically determine whether the Veteran's service-connected upper extremity conditions, low back disability, and heart disease have a collective impact on one another and consider the lay and medical evidence identified in the May 2016 JMR.  

Accordingly, the case is REMANDED for the following action:

1.  Submit this case to the Director of Compensation and Pension Service or the Under Secretary for Benefits for consideration of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) for the service-connected bilateral hand arm vibration syndrome and carpal tunnel syndrome.

Any decision issued in response to this remand must discuss whether a collective extra-schedular evaluation is warranted based on the combined effects of all the Veteran's service-connected conditions, to include the upper extremity disabilities on appeal, a low back disability, and heart disease.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  The parties agreed in the May 2016 JMR that there is some indication a collective impact exists based on medical and lay evidence that the Veteran's conditions affect his ability to exercise and control his weight and cardiovascular condition.  

2.  Then, readjudicate the claims on appeal.  If the benefits sought are not fully granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






